Control by Member States of the Commission's exercise of implementing powers (debate)
The next item is the report by Mr Százjer, on behalf of the Committee on Legal Affairs, on the proposal for a regulation of the European Parliament and of the Council laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers - C7-0073/2010-.
rapporteur. - Mr President, it is only about one year since the entry into force of the Treaty of Lisbon, which envisages considerable changes in the delegation of powers by the European Parliament and Council to the Commission.
A few months ago in this Parliament, we discussed my report about delegated acts. Delegated acts are when Parliament and Council delegate powers, but from now on, compared to the previous situation, we can take them back any time. We can set a deadline, we can change and we can veto if the Commission is not in line with what the legislator wanted.
In the case of the present regulation we are discussing based on Article 291 of the Treaty, we are speaking about implementing acts. In the case of implementing acts, the situation is a bit different. Here, it is the Member States which exercise their rights on how to implement the different legislation of the European Union. So there is a clear difference.
The new regulation and the new system of delegated acts gives us very wide powers. From Parliament's point of view, it changes our influence considerably, especially in certain areas of legislation.
However, in the field of implementation, we have the right as Parliament, as legislator, to regulate how the implementation procedure for the Member State should go.
I think Parliament was right after long negotiations to take the position that we would like to confirm and get clear commitments from both the Council and the Commission that Parliament's rights are met. After very long negotiations, we have made very serious progress in this area which has influence and an effect not only - and particularly not only - in the area of implementing acts, but also on delegated acts.
Even in the case of implementing acts, Parliament got and kept the right of scrutiny which means that, on the basis of the agreement with the other institutions, we have a procedure which we can apply.
My first priority was that we could keep these important positions. There is also another issue here, which is that there are other ongoing discussions in this Parliament represented by other committees - especially the Committee on International Trade, the Committee on Development and the Committee on Foreign Affairs - and also between Parliament and Council on the legislation concerning financial instruments and whether and how they should be regulated.
My goal in this framework was that this regulation should not prejudge this discussion. We want to help our colleagues who are fighting our position in an important discussion with the Council so that we can finally end up with the cooperation of the Council.
Finally, since my time is over, I would like to thank both the Commission and the Council for their flexibility in the negotiations. I understand that it was very difficult to get an agreement in Council. I think this is the deal which Parliament wanted and this deal can be satisfying for all Members, especially because this is not only about the text we are discussing now, but we expect both the Commission and Council to take part in the common understanding concerning these important issues. We also expect declarations which make clear that there is a clear commitment from the Commission for the alignment of the remaining part of the acquis communautaire. This text attached to my report should be satisfying for all Members of this Parliament.
Vice-President of the Commission. - Mr President, this morning we heard a very good debate on the citizens' initiative and tonight we are discussing the very important topic of comitology. I think it is a very good sign that here, after the Treaty of Lisbon has entered into force, we are actually finalising the main pieces of the legislation necessary for its full implementation.
The regulation on implementing acts will have a major impact on the way the Commission implements European law in the future. It will have a very important influence on the Union's ability to deliver its policies in the interests of its citizens. When we presented our proposal we set out its main objective: that new rules should put in place a system for the adoption of implementing acts by the Commission which would be simpler, more efficient, and more transparent and in full compliance with the Treaty.
How did we achieve these goals in the proposals we are about to discuss? As in the past, the control mechanism foreseen by the regulation is based on comitology, meaning committees composed of representatives from Member States to which the Commission will submit draft measures but, contrary to the present system, there will no room for intervention by the Council as such.
As the Treaty makes clear, only Member States and not the Council can control the exercise of the implementing powers by the Commission. Moreover, the regulation provides that all special procedures will disappear and that all implementing measures including those on trade - various measures such as anti-dumping or countervailing measures - will be subject to the regulation. This will represent a real revolution in the field of commercial policy.
We want to have simpler procedures, so not only will the new regulation establish just two procedures - advisory and examination - instead of four, but it will also provide for an automatic adaptation of the existing comitology procedures. The new procedures will begin to apply to all existing legislation from day one. Of course this is without prejudice to the nature of the powers conferred on the Commission on the basic acts.
The Commission has committed in a declaration to review all the acquis in order to adapt it as far as legally required to the regime of delegated acts, and I know how important this is for this House. We have so far identified 153 acts which were not submitted to codecision before the Treaty of Lisbon, and which confer powers on the Commission that have to be turned into delegated powers. In addition there are 299 acts which were previously aligned to the regulatory procedure with scrutiny, which will now have to be reviewed in the light of the provisions of the Treaty on delegated acts. But our aim is that before the end of Parliament's present legislative period all existing legislation will be fully in line with the new provision of the Treaty of Lisbon.
This means full alignment. You know how ambitious this goal is and therefore I am particularly pleased that the Belgian minister Mr Chastel kindly asked me to deliver to this House the commitment and the statement of the Presidency.
It states that the Presidency is aware of the ambitious intentions of the Commission in this regard; it welcomes these and supports the objectives. It can confirm that it is willing to do its utmost to make sure that this alignment is concluded as soon as possible once proposals by the Commission have been submitted. The Presidency is ready to cooperate in a loyal manner with Parliament and the Commission to achieve these objectives.
Of course we would like to have this statement enshrined in an official written record, but I think that we have to welcome the very cooperative spirit and collegial approach from the Belgian Presidency.
We want to have a system which is more efficient; accordingly the new rules fully reflect the Commission's role under the Treaties - with just one regrettable exception which I will come back to later - because only a qualified majority vote by the Committee against the draft implementing act can prevent the Commission from adopting it.
The one exception I just mentioned, where the Commission explicitly needs a positive opinion of the committee before being authorised to adopt the draft implementing act, relates to definitive multilateral trade safeguard measures. Even though only a limited number of acts are adopted in this area, we were against these exceptions on institutional grounds as we would have preferred a full alignment with the new rules.
I wanted to make this institutional point here although in the end this was the only possible basis for the compromise for the legislator and we welcome it. We want to have a system which is more transparent; the whole procedure will be conducted in full transparency.
All documents submitted to the committees are simultaneously sent to the European Parliament and to the Council; these two institutions will have a right of scrutiny on a completely equal footing. At any time during the procedure they may indicate to the Commission that they consider that the draft implementing act exceeds its powers; if we are overstepping our powers you have the right to make it very clear to us.
To conclude, all in all the text presents a very good result for Europe; it clearly strengthens the Community method and it clearly expands Parliament's power of scrutiny into all areas.
For instance, the new regulation provides that in some cases the Commission might be obliged to discuss the matter in an appeal committee. However this committee will be a normal comitology committee chaired by the Commission and subject to the same rules; only qualified majority against the Commission's draft can then prevent the Commission from adopting it.
If the new comitology regulation is approved today by the European Parliament it will enter into force very soon, already on 1 March 2011, and this is indeed very good news. We need to have the new legal framework operating as soon as possible, and I also hope that in parallel we could launch a common reflection about the line of demarcation between the delegated powers and the implementing powers of the Commission. We need these not only to avoid further conflicts when discussing proposals for the new legislation but also to streamline the alignment exercise.
To conclude I would like to thank the rapporteur, Mr Szájer, for all the work done throughout the negotiating process and also to all political groups for their cooperation and the flexibility they demonstrated. A final word of thanks goes to the Belgian Presidency who did a remarkable job in getting this file through the Council, in finding this very difficult compromise. I believe that what we are about to discuss, and I hope tomorrow approve, is very good news for Europe.
rapporteur for the opinion of the Committee on Development. - Mr President, I would like to thank the rapporteur, Mr Szájer, for his efforts and for his report.
Following the entry into force of the Treaty of Lisbon, the current comitology provisions will be replaced by delegated acts and implementing acts under Articles 290 and 291, as has been explained, but I worry very much about the role of the Commission in implementing the decisions made in relation to the Treaty of Lisbon.
I think I heard the Commissioner just say that their aim is to do so by the end of this Parliament. That is another three and a half years, and they only have an 'aim'! This is not a residents' association, this is Parliament! If the Council is involved, Parliament is involved. As a parliamentarian - and it gives me no joy to say this - it seems to me that often, instead of acting as honest broker between Council and Parliament, the Commission is far too close to the Council, while Parliament, being of such numbers, is easily divided and far too easily sometimes facilitates what is a common view reached by the Council and by the Commission.
I must stress firstly that Parliament, in my view, should not be under any pressure to sign up completely to the proposed first-reading text in this regard. The most important thing is that we reach a fair compromise that is the best option available for this House and for the citizens we represent, while noting what our colleague, Mr Szájer has said. If this means waiting for a second-reading agreement, then so be it. As I said, the rule must be that if Council is involved, Parliament is involved. We are codecision makers, colegislators in this regard.
As the rapporteur for the opinion of the Committee on Development, I feel it is of paramount importance that we assert the independence of Parliament and that the Commission respect both institutions. I am not sure that this 'compromise' achieves that.
draftsman of the opinion of the Committee on Transport and Tourism. - (NL) Mr President, I would like to start by thanking the rapporteur for his work on what is a complex and very technical dossier, but one that is, nonetheless, very important for our future activities.
The old comitology procedure with four different options was not unknown to us, the Committee on Transport and Tourism, and we have been familiar for a long time with how to deal with implementing decisions. However, with regard to the adjustments which need to be made under the Treaty of Lisbon, I would like to say that we support the compromises which the rapporteur has agreed with the Council. There are, nevertheless, two things which we consider need your attention.
First of all, we want the maximum flow of information to Parliament and also the maximum involvement of Parliament in the preparation of the Committee's decisions.
Secondly, I would like to emphasise the importance of a good approach to the transitional period, and in that respect we ask the Commission to be generous in favour of Parliament when reforming the comitology procedure, as defined in the acquis, to the new delegated and implementing acts, where the choice between the two procedures may be open to debate.
Therefore, this does not apply to the reform alone, but also to the application of the current acquis ahead of any reform.
rapporteur for the opinion of the Committee on Regional Development. - Mr President, I worry that rejecting the inclusion of delegated acts in financial instruments might set a dangerous precedent for other policies. It also raises interinstitutional distrust and we are all concerned by this situation.
The forthcoming proposals on the legislative package for regional policy after 2013 might require application of implementing acts, but might also require delegated acts. We cannot accept the prior exclusion of delegated acts. This should be a matter of negotiation among the colegislators on a case-by-case basis.
This position is, in my view, consistent politically and legally and I believe that the Council and the Commission will evidently share it with Parliament. Ahead of us lie a number of difficult years, without doubt. Our duty as European institutions is to make the most of our policies, and by avoiding unnecessary conflicts and procedures we can be more effective in this common task.
Mr President, Commissioner, ladies and gentlemen, as Chair of the Committee on Agriculture and Rural Development, I am deeply disappointed for several reasons with the contents of Mr Szájer's report, which is being voted on tomorrow.
Firstly, none the amendments voted for by my committee unanimously - and I stress, unanimously - were taken into account, even though the common agricultural policy is one of the policies with the most acts adopted under the comitology procedure and is therefore one of the ones most affected by the adaptation of legislative acts under the Treaty of Lisbon.
Secondly, under the text of Article 10, the European Parliament will have no power to exert pressure nor a margin to negotiate with Council over the adaptation of CAP legislation to the new treaty.
We are aware, in fact, that the Council has already demonstrated its unwillingness to agree acts delegated to the European Parliament and, with the adoption of this Regulation, the Council will not have any interest in proceeding with negotiations because the automatic adaptation - which excludes delegated acts and only covers implementing acts - has no deadline because it is transitional.
For this reason, together with other fellow Members, I tabled an amendment that makes the automatic alignment genuinely temporary and I call on you all to support it in order to reinforce the role of the European Parliament. There is no reason, in fact, to come to an agreement at first reading over such a sensitive file that sets the rules for implementing the treaty for the coming years. This is the reason why, for this all-important file, we have the right - I would even go so far as to say the duty - to improve the text as much as possible and therefore proceed to a second reading without giving in to blackmail by the Council, which is threatening not to move on this file in order to force us to accept this negative agreement.
After the budget, I think this is the most important file we have to vote on, because it redraws the balance of power between the European institutions. Here in this Chamber, we must vigorously defend the prerogatives of Parliament, which has been democratically elected and represents all European citizens.
Mr President, Commissioner, ladies and gentlemen, the Treaty of Lisbon introduces substantial changes to the process of developing and implementing EU legislation, by distinguishing between delegated acts and implementing acts. The previous primary legislation only provided for implementing measures.
This regulation is essential for an orderly transition from the old system to the new system, and for appropriate use of the implementing powers granted to the Commission by the Treaty of Lisbon. It strengthens the democratic principle because it recognises Parliament's right to control, increases transparency through the annual report and incorporates a review clause in order to perfect it based on experience. It therefore satisfies the requests that the Committee on Economic and Monetary Affairs had made in this respect.
In the area of financial services, it will help to increase legal security and the effectiveness of legislation. It complements the objective of the Omnibus Directive of limiting the powers entrusted to the Commission in the old framework that are compatible with the current framework to a period of three years from the entry into force of the new Treaty, and establishes provisions so that the technical implementing standards, which are part of the new supervision structure and the sectoral regulations in the area of financial services, can eventually be adopted.
Therefore, as the rapporteur for the opinion of the Committee on Economic and Monetary Affairs, I view the report positively and I congratulate Mr Szájer.
I would like to thank the President for his generosity and to give you all my best wishes for this festive season and for the coming year.
Mr President, ladies and gentlemen, a series of explanations are needed, including here in plenary, with regard to misleading debates which have taken place in the groups, in the Conference of Committee Chairs and in some cases in the committees.
First of all, this regulation is not about deciding what delegated acts are under the terms of Article 290 and what implementing acts are under the terms of Article 291. This regulation will definitely not come to a decision on this. This is decided in the basic act. In other words, the law itself will decide on the authority under the terms of Article 290 or Article 291, if provision is made for this. The regulation only covers the procedure in the case of Article 291.
My second point concerns the criticism of Article 10. This article also relates only to the procedure and nothing else. In this context, the Commission has once again clarified that it does, of course, intend to review all the existing acts from the pre-Lisbon period as part of the alignment and to make new proposals to both legislative bodies: Parliament and the Council. This has been reinforced once again in comparison with the previous Interinstitutional Agreement.
The only thing which is really new is the procedure for external trade. I admit that the compromise which the Belgian Presidency has come up with is rather bureaucratic. There is no doubt about that. However, given the two blocking minorities in the Council, this was the only possible solution.
For me, this question is all about weighing up the benefits. We also need to weigh up, as the rapporteur has said, what Parliament has negotiated. We have a procedure for reviewing implementing acts which is not provided for in the treaty. That is a very significant step forward, in particular with regard to the involvement of Parliament, which goes beyond the terms of the treaty. Therefore, when the benefits are weighed up, it is clear that this deserves our support. This is why I am in favour of the report as it is, without amendments. We will not be able to achieve any more in the first reading than we could achieve in a later conciliation process after an unspecified period.
Mr President, the regulation that is being discussed today has been largely disregarded by all the committees over a long period. However, some people in this House have now woken up at the end of the process when the results are on the table. Some of them have unfortunately not attended the debate, which is a pity because it would have been very interesting to hear their views.
As a former member, I have a clear memory of the spirit of the convention. It called openly for the European Parliament to be given specific rights in several areas, to ensure that it remained credible in the context of the institutions and with regard to the citizens.
Despite the convention's demands, nothing was done. The very tough negotiations which the Belgian Presidency had with the Council were what enabled important progress to be made. I remember what Mr Lehne said. It was a question of the permanent possibility of investigating whether the Commission had exceeded its powers.
Of course, some of the regulations are not exactly ideal, such as the international trade agreement, but nevertheless I agree with the outcome. I would like to thank the Belgian Presidency. It has made every effort to ensure that something was achieved. I would also like to thank the rapporteur, who negotiated sympathetically and intelligently.
(IT) Mr President, Commissioner, ladies and gentlemen, when we vote on Mr Szájer's report tomorrow, we will give the go-ahead for one of the new instruments - on implementing acts - contained in the Treaty of Lisbon.
This will simplify the old comitology system. It is a measure that will ensure greater transparency during the adoption of legislative acts, regulating methods of control by Member States over the exercise of powers conferred on the Commission. The fundamental importance of the Regulation has made the legislative procedure complicated both at inter-institutional level and within Parliament where, however, because of the involvement - albeit belated - of all committees, I hope it will be possible to adopt the proposal at first reading.
I therefore congratulate the rapporteur, Mr Szájer, for succeeding in achieving the priority objectives for the European Parliament: I refer to the guarantees to align the current comitology procedures with the new procedure, the right to scrutiny by Parliament and the Council, the creation of an appeal committee chaired by the Commission and the inclusion of a review clause that will make it possible to evaluate the efficiency of the procedure.
Allow me a final comment on what was the last obstacle to the negotiations: the inclusion of the common commercial policy within the scope of the future Regulation. Although the final agreement will allow the application of a simple majority voting system for the adoption of anti-dumping measures during a transitional period of 18 months, subsequently the measures will be adopted by qualified majority. This solution was the outcome of a difficult compromise but I am convinced that it satisfies both the needs of industry and the European Union executive, removing decisions of a technical nature from the risk of dangerous politicisation.
(IT) Mr President, ladies and gentlemen, I totally disagree with the last speakers. Personally, I find that this measure is harmful to the priorities of Parliament and is against the spirit of the Treaty of Lisbon.
We are about to conclude 70% of the agreements at first reading with the Council, but I fail to understand the rush to conclude such a sensitive measure as this at first reading since it concerns the implementation of the Treaty of Lisbon, which has extended our powers, particularly on commercial policy. At the very opening of the anti-dumping procedures, we are changing from the objectivity of legal certainty to an intervention by Member States, which threatens to become the outcome of bargaining between the Commission and Member States.
I therefore think it is a step backwards, as is automatic alignment without any time limits from the old comitology system to the present system in the agricultural field, which strengthens the role of Parliament.
Therefore, I do not believe it is wise to rush into an agreement with the Council at first reading, because we also run the risk of disputes before the Court of Justice.
Vice-President of the Commission. - Mr President, I should like to thank everyone for all the contributions, which reflect how complex an issue we are dealing with.
Allow me to react to some of the comments. Concerning the review and our commitment to it in relation to all the relevant acts, we have here an extremely ambitious plan and I have been discussing it with Mr Lehne during our framework agreement discussions: we have 299 plus 153 acts to align. I think that if we say we would like to do it within the period of this legislature, it is a very ambitious plan. If I say it is 'our' ambition, I mean that on behalf of the three institutions because this clearly requires loyal cooperation from all of us.
I would like to assure Mr Mitchell of the Commission's utmost respect for Parliament.
I would like to highlight one paragraph in the draft Commission statement which is attached to the proposal. I will just read it out: 'While this alignment exercise is under way, the Commission will keep the European Parliament regularly informed on draft implementing measures related to these instruments which should become, in the future, delegated acts.' So our commitment to transparency and clarity is absolutely clear. I would also like to confirm, here in this House, that we will offer Parliament the maximum amount of information. Parliament will receive all information at the same time as the committees, so we will do our utmost to keep Parliament informed also in this procedure.
I think I have to thank Mr Lehne for clarifying the situation in the debate. What we are discussing today are implementing acts, and this regulation does not prejudge in any way whether we should use delegated or implementing acts in the future.
Concerning the issue of alignment, I think Mr De Castro was not here when I was reading out the agreed statement of the Belgian Presidency with a full commitment to loyal cooperation to achieve this ambitious goal of full alignment in the coming years. I think there is a reassurance here that it is not only in Parliament' interests, but also in the Commission's and the Council's interests to proceed very quickly. I think this is very clear and I am sure that we will honour this agreement.
Concerning the issue of politicisation of anti-dumping and countervailing measures, I think, actually, that we will see the opposite, because you know what the system is today: that a simple majority of the Member States' representatives can block a Commission proposal. This would be much more difficult in the future because you would need a qualified majority of the Member States representatives to block it. So I think that what we are doing here will actually strengthen the Union approach and strengthen the position of the Commission in the trade talks, exactly as prescribed and projected by the Treaty of Lisbon.
If you will allow me, I will conclude by underlining the importance of legal certainty in this matter because, of course, when we are dealing with sensitive issues like trade, like anti-dumping measures, like countervailing measures, we need to have very well established procedures and we need to have a clear division of roles and responsibilities. Parliament needs the very clear scrutiny rights which have been given to it by the Treaty of Lisbon, and we need the legal certainty to operate in this very important legislative area because you know how often these measures are disputed in various international fora.
Therefore, I would plead with the honourable Members to support these proposals without amendment because I think they are really good for the position of the European Union in world affairs.
rapporteur. - Mr President, I should like to thank everyone for their contributions, both now and during the last nine months we have been working on this issue.
First, a procedural thing. Many colleagues have voiced their worries about the fact that we are rushing into a first-reading agreement under pressure from the Council. Both the Commission and Council and several colleagues involved in the negotiations can testify that the pressure was the opposite. It was Parliament and myself who said to the Council that if it did not reach agreement then the whole thing could fall apart.
We got a very clear commitment from both the other institutions because like Parliament, as Mr Šefčovič just mentioned, they are for the stability of the Treaty of Lisbon. The later we accept, the later we adopt this kind of regulation, the longer the old comitology procedure - which we do not like because of its many problems - will go on. From that point of view, nine months is not a short time and could encompass two readings. There has been full transparency, and several colleagues can bear witness to that.
I have been in the Conference of Committee Chairs six times during these nine months and have also met with shadows and coordinators from all the committees. It was I who decided to go for agreement because we were getting everything I wanted. Maybe the Council and the Commission do not like it, but we got everything.
What does a rapporteur do when everything I and the different committees requested is there, although perhaps not in the form we want? Mr De Castro is right. His requests are not in the form of the text of this regulation, but this is about implementing acts, and they are there in the Commission's commitment. I have done this alignment - the omnibus - before, and the same commitment was given by the Commission, which it honoured with very minor exceptions. In that sense, I thought I could trust this promise and if the Commission does not honour it, I will stand up and claim it and align, as Mr De Castro is doing.
In that sense, there is no pressure. The pressure came from me. Through good cooperation in many difficult negotiations we agreed on something which I can unreservedly offer to the House to take on board.
Thank you very much to everybody, especially to the colleagues who took part in this very difficult process. I apologise to the general public, which does not understand a word of what we are discussing, but I can definitely say that transparency and parliamentary control of European Union issues will be much better after this regulation is adopted.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
This legislative initiative on the control of 'executive instruments' by the Commission has been imposed by the Treaty of Lisbon, which includes this under the legislative powers of the European Parliament. It is also undeniably a positive piece of legislation overall, taking account of the existing situation.
But several aspects fall short of full compliance with the Treaty of Lisbon. Amongst these negative aspects, two stand out. Firstly, there is no cut-off point for mandatory adaptation of the countless existing situations to the new system and to the Treaty of Lisbon. It was for this reason that I tabled an amendment introducing such a clause. Secondly, and principally, the derogations provided for in the case of trade defence instruments (specifically anti-dumping and anti-subsidy measures, as well as safeguard measures), according to which Member States will have more intrusive control over the Commission, are unacceptable, as they will make it more difficult to apply these measures and will lead to their politicisation. These measures are essential for defending European companies from competition from imports that benefit from such illicit benefits.
There is no constitutional or political basis for this discriminatory treatment of commercial defence measures, which undermines the ability of the Commission (and the Union) to defend European industry against unfair competition from outside its own European internal market.